145 Ga. App. 876 (1978)
245 S.E.2d 73
LUPO
v.
LONG.
55436.
Court of Appeals of Georgia.
Submitted March 1, 1978.
Decided May 9, 1978.
Mary M. Young, for appellant.
Tillman, Brice, McTier, Coleman & Talley, George T. Talley, for appellee.
SMITH, Judge.
The appellant Lupo appeals from the denial of his petition for contempt brought against Long. We affirm.
1. "Since an application for contempt does not come within the definition of a pleading, it is necessarily a motion as defined in Code Ann. § 81A-107(b), and the provisions of Code Ann. § 81A-152 which require findings of fact and conclusions of law by the trial court, are not applicable to motions." Hines v. Hines, 237 Ga. 755, 756 (229 SE2d 744) (1976). There is no merit in the enumeration complaining of the court's failure to enter findings of fact and conclusions of law.
*877 2. The second enumeration contends, "The evidence was sufficient to support the appellant's claim that the appellee had violated the injunction and was in contempt of court." We agree. But the evidence was likewise sufficient to support the appellee's claim that he had not violated the injunction and was not in contempt. The court's resolution of this dispute was not without evidentiary support and therefore will not be disturbed.
Judgment affirmed. Deen, P. J., and Banke, J., concur.